DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment dated 29 January 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amend claims 2-4, 14, 21, 22, and 29-35 as set forth below.

2.	(Currently Amended)  The electrocoating composition of claim 21 wherein said epoxy resin of said dispersed phase has a weight average molecular weight (Mw) of from about 1,000 to about 100,000 g/mol.
	
3.	(Currently Amended)  The electrocoating composition of claim 21 wherein said epoxy resin of said dispersed phase has a weight average molecular weight (Mw) of from about 5,000 to about 20,000 g/mol.

4.	(Currently Amended)  The electrocoating composition of claim 21 wherein said epoxy resin of said dispersed phase has a weight average molecular weight (Mw) of from about 5,000 to about 10,000 g/mol.


14.	(Currently Amended)  The electrocoating composition of claim 21 where of said dispersed phase.


21.       (Currently Amended) An electrocoating composition comprising:
A.        an epoxy resin emulsion that is free of sulfamic acid and consists essentially of:
(1)       a continuous phase comprising water, lactic acid, methanesulfonic acid, and nitric acid; and
                        (2)       a dispersed phase comprising an epoxy resin that is reaction product of:
(a) a liquid epoxy resin of diglycidyl ether of bisphenol A; 
(b) catechol; 
(c) dodecylphenol; and
(d) polypropylene glycol; and
            B.        a cross-linking resin that comprises the reaction product of methylene diphenyl diisocyanate and trimethylolpropane


	22.	(Currently Amended) The electrocoating composition of claim 21 wherein

said water is present in an amount of about 53.5 wt%;
said lactic acid is present as a 56% solution in an amount of about 1.2 wt%;
said methane sulfonic acid is present as a 70% solution in an amount of about 0.7 wt%;
said liquid epoxy resin of diglycidyl ether of bisphenol A is utilized in an amount of about 15.1 wt%;
said catechol is utilized in an amount of about 2.7 wt%;
said dodecylphenol is utilized in an amount of about 0.8 wt%;
said polypropylene glycol has a weight average molecular weight of 900 g/mol and is utilized in an amount of about 3.7 wt%;

	said cross-linking resin is present in an amount of about 18.3 wt%.




	

29.	(Currently Amended) The electrocoating composition of claim 21 wherein the epoxy resin of said dispersed phase has a weight average molecular weight of about 7566 g/mol.

30.	(Currently Amended) The electrocoating composition of claim 22 wherein the epoxy resin emulsion has a solids content of about 41.1%, and a particle size of about 105 nm

31.	(Currently Amended) The electrocoating composition of claim 30 wherein the epoxy resin of said dispersed phase has a weight average molecular weight of about 7566 g/mol.

32.	(Currently Amended) The electrocoating composition of claim 23 wherein the epoxy resin emulsion has a solids content of about 41.1%, and a particle size of about 105 nm

33.	(Currently Amended) The electrocoating composition of claim 32 wherein the epoxy resin of said dispersed phase has a weight average molecular weight of about 7566 g/mol.

34.	(Currently Amended) The electrocoating composition of claim 24 wherein the epoxy resin emulsion has a solids content of about 41.1%, and a particle size of about 105 nm

35.	(Currently Amended) The electrocoating composition of claim 34 wherein the epoxy resin of said dispersed phase has a weight average molecular weight of about 7566 g/mol.

Add new claims 36 and 37 as set forth below.


	36. 	(New) A coated substrate comprising:
	an electrogalvanized substrate; and

A.        an epoxy resin emulsion that is free of sulfamic acid and consists essentially of:
(1)       a continuous phase comprising water, lactic acid, methanesulfonic acid, and nitric acid; and
                        (2)       a dispersed phase comprising an epoxy resin that is reaction product of:
(a) a liquid epoxy resin of diglycidyl ether of bisphenol A; 
(b) catechol; 
(c) dodecylphenol; and
(d) polypropylene glycol; and
            B.        a cross-linking resin that comprises the reaction product of methylene diphenyl diisocyanate and trimethylolpropane, 
wherein said epoxy resin that is the reaction product of (a)-(d) cures to form the coating layer, and 
wherein the coating layer has a surface roughness Ra of less than 0.4 µm as measured using ISO 4287 (R) and that has an edge protection of less than 3 as measured using VDA 233-102 at 6 cycles.

37.	(New) The coated substrate of claim 36,
wherein, in the electrocoating composition, 
said water is present in an amount of about 53.5 wt%;
said lactic acid is present as a 56% solution in an amount of about 1.2 wt%;
said methane sulfonic acid is present as a 70% solution in an amount of about 0.7 wt%;
said liquid epoxy resin of diglycidyl ether of bisphenol A is utilized in an amount of about 15.1 wt%;
said catechol is utilized in an amount of about 2.7 wt%;
said dodecylphenol is utilized in an amount of about 0.8 wt%;
said polypropylene glycol has a weight average molecular weight of 900 g/mol and is utilized in an amount of about 3.7 wt%; and
		said cross-linking resin is present in an amount of about 18.3 wt%,
	wherein the coating composition further comprises ethyltriphenyl phosphonium iodide, N,N-diethanolamine, aminopropyldiethanolamine, and a plasticizer additive, and
	wherein 

said N,N-diethanolamine is present in an amount of about 1.7 wt%;
said aminopropyldiethanolamine is present in an amount of about 1 wt%; and 
said plasticizer additive is present in an amount of about 0.8 wt%.

	Cancel claims 10 and 28.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on 29 April 2021.

Allowable Subject Matter
Claims 2-4, 14, 21-27, and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, including the prior art of Anderson and Nishiguchi, previously cited, while they generally teach electrocoating compositions having no sulfamic acid, and including catechol type units, do not provide sufficient guidance to arrive at the combination of components recited by claim 21 or 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764